Title: To James Madison from George Davis, 5 November 1805 (Abstract)
From: Davis, George
To: Madison, James


          § From George Davis. 5 November 1805, “Hampton Roads on Board U. S. Frigate Congress.” “I have the honor to inform you that I arrived at this place yesterday, on board the U.S. Frigate Congress, forty days from Tangiers, in company with Sidi Solyman Meli Meli (late Bashaw Ambi of the Turks) Ambassador from the Court of Tunis to the Govt. of the U.States. I presume we shall Sail the first fair wind for Washington, where I will wait the orders of the Honb. The Secretary of State.”
        